Citation Nr: 0115768	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-01 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Timeliness of appeal from December 1998 RO decision which 
declined to reopen the claim of service connection for post 
traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
August 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Houston Regional 
Office (RO) December 1998 decision which declined to reopen 
the claim of service connection for PTSD.

The sequence of events with regard to the issue of whether 
new and material evidence has been submitted to reopen the 
claim of service connection for PTSD raises the matter of 
timeliness of appeal regarding that issue.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.203 (2000).  If the 
veteran's appeal as to that issue is not timely, the Board 
has not acquired jurisdiction over the matter.  See Roy v. 
Brown, 5 Vet. App. 554 (1993); Rowell v. Principi, 4 Vet. 
App. 9 (1993).  

Of record in this case is a June 1994 Appointment of Veterans 
Service Organization as Claimant's Representative, VA Form 
21-22, naming AMVETS as the veteran's accredited 
representative.  A copy of a July 2000 letter to the veteran 
indicates that AMVETS formally withdrew from representation 
in this case; the aforementioned June 1994 VA Form 21-22 was 
revoked by AMVETS on July 6, 2000.  

In his January 2000 VA Form 9, the veteran requested a Travel 
Board hearing.  By written correspondence to the RO dated 
later that month, he requested an RO hearing and video 
conference hearing instead of a Travel Board hearing.  He was 
scheduled to testify at an RO hearing on March 3, 2000; a 
report of contact dated that day indicates that he appeared 
for the hearing at the appointed time and place, but he left 
the RO premises without the hearing.  Subsequently, he was 
scheduled to testify before a Member of the Board at a video 
conference hearing on August 9, 2000, but the record shows 
that he failed to report for the hearing without explanation.  
Thus, the Board will proceed with its consideration of this 
appeal.  


REMAND

The Certification of Appeal (VA Form 8) in this case lists as 
the issue on appeal the matter of whether new and material 
evidence has been submitted to reopen the claim of service 
connection for PTSD.  As noted above, by decision in December 
1998, the RO declined to reopen the previously disallowed and 
unappealed claim of service connection for PTSD, finding that 
new and material evidence had not been submitted in support 
thereof; the notice of that decision was mailed to the 
veteran's last known address of record on December 27, 1998.  
Timely notice of disagreement with regard to that issue was 
received in January 1999 and a statement of the case (SOC) 
was issued by the RO in March 1999; however, it appears that 
a substantive appeal was not thereafter filed by the veteran 
until January 13, 2000.  After a claimant receives the SOC, 
he or she must file a formal appeal within 60 days from the 
date the SOC is mailed, 38 U.S.C.A. § 7105(d)(3), or within 
the remainder of the one-year period from the date 
notification of the RO decision was mailed, whichever period 
ends later.  38 C.F.R. § 20.302(b) (2000); see Rowell, 4 Vet. 
App. at 17 (where claimant did not perfect appeal by timely 
filing substantive appeal, RO rating decision became final).  

A review of the record indicates that the RO has not 
identified or addressed the matter of timely completion of 
the veteran's appeal in this case.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200 (2000).  The basis for the denial of the 
veteran's application to reopen the claim of service 
connection for PTSD was that he failed to submit new and 
material evidence in support of the claim.  The Board 
believes that procedural due process requires that appellate 
review of that issue be deferred pending consideration of the 
threshold issue: whether a substantive appeal was timely 
filed in accordance with 38 U.S.C.A. § 7105.  Consideration 
by the RO of this threshold matter prior to actual 
adjudication on the merits of the claim is crucial to the 
Board's acquiring jurisdiction in this case.  Unless the 
veteran is given adequate notice of the need to submit 
evidence and/or argument on the question of timeliness of 
completion of his appeal, appellate action on point could be 
prejudicial.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Thus, to ensure full compliance with due process 
requirements, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of VCAA (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) are satisfied.  

2.  The RO should review this case and 
address the matter of timeliness of 
perfecting and completing the appeal of 
the matter of whether new and material 
evidence has been submitted to reopen the 
claim of service connection for PTSD.  
38 U.S.C.A. § 7105(d); 38 C.F.R. 
§§ 20.200, 20.202 (2000).  

When the foregoing has been completed, if the benefit sought 
is not granted, a supplemental statement of the case should 
be furnished the veteran, and he should be afforded a 
reasonable opportunity to respond.  The case should then be 
returned to the Board for further consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).  


